MEMORANDUM OF DECISION.
John Verzoni appeals his conviction of unlawful trafficking in a schedule W drug, 17-A M.R.S.A. § 1103 (1983), after a jury trial before the Superior Court (Kennebec County). He contends that the presiding justice committed obvious error by failing to give the jury an entrapment instruction. After reviewing the record, we conclude that the evidence failed to generate the defense of entrapment at trial. See State v. Allen, 292 A.2d 167, 172-173 (Me.1972).
The entry is:
Judgment affirmed.
All concurring.